SUMMARY ORDER

Roxanne Ford appeals from a summary judgment entered in favor of her former employer, the New York City Department of Health & Mental Hygiene, on her claims of discrimination, harassment, and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Americans with Disabilities Act, 42 U.S.C. § 12112 et seq.
We review de novo a district court’s grant of summary judgment, viewing the evidence in the light most favorable to the non-moving party. See Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003). We will uphold a summary judgment award only where there are no genuine issues of material fact and the moving party is entitled to judgment as a matter of law. See Fed. R.Civ.P. 56(c); Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003).
Upon de novo review of the record in light of these principles, we affirm the award of summary judgment for substantially the same reasons stated by the district court in its thorough and well-reasoned opinion. See Ford v. N.Y. City *472Dep’t of Health & Mental Hygiene, 545 F.Supp.2d 377 (S.D.N.Y.2008).